Title: From George Washington to Oliver Phelps, 16 April 1781
From: Washington, George
To: Phelps, Oliver


                        
                            Sir
                            Head Quarters New Windsor April 16th 1781.
                        
                        From the representation of the Commissary General of Purchases, I was led to beleive, that the State of
                            Massachusetts would furnish a regular supply of Beef Cattle, which with our other resources, would be competent to all our
                            exigencies, & put us beyond the reach of contingency in this Article—but we have been greatly disappointed—Our
                            salted Provisions which were laid up in the Garrison are exhausted, and the Army is again on the brink of distress.
                        I must therefore take occasion, thro’ you, to urge the State to an immediate compliance with the requisitions
                            of Congress—& request you will furnish weekly the number of Cattle called for by the Commissary at
                            the Army, And also concert effectual Measures with the State, to keep up a regular supply thro the Campaign, without which
                            we must again be reduced to the same or greater distrsses than we have already experienced. I am Sir Your Hble Servant.

                    